DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 are pending in this application.
Claims 1-5, and 7 have been amended by Applicant.
Claims 6 and 8-12 have been cancelled by Applicant.
Claims 13-16 are new claims.

Response to Arguments
Claim Rejections - 35 USC § 103:  Applicant’s arguments with respect to claims 1-5 and 9-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20190317491 A1) in view of Maeda et al. (US 20210197808 A1).
Regarding Claim 1, Kobayashi teaches vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”), comprising: a memory (Kobayashi, [0044] “program may be stored in a non-transitory recording medium”); and a processor that is connected to the memory (Kobayashi, [0027] “As the hardware resource, a processor”), the processor being configured to: receive remote operation information for operating a vehicle (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command“) and from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Kobayashi, [0028] “various kinds of detection data obtained by sensor…and various kinds of information externally collected…control circuit…recognizes the circumstances of the user vehicle and the area surrounding the user vehicle”), generate a travel plan for the vehicle based on the peripheral information (Kobayashi, 0028] “on the basis of various kinds of detection data obtained by sensor…and various kinds of information externally collected…Control circuit…applies various parameters indicating the recognized circumstances to the autonomous driving algorithm and determines an action of autonomous vehicle”), control autonomous driving in which the vehicle travels in accordance with the travel plan (Kobayashi, 0028] “In accordance with a predetermined autonomous driving algorithm, control circuit, control circuit…causes autonomous vehicle…to autonomously travel…On the basis of the determined action, control circuit…controls actuator”), and control remote driving in which the vehicle travels in accordance with instructions that are received (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command received from remote-operation apparatus”), and output, to an operator of the vehicle (Kobayashi, [0046] “When a remote operator sees the message and initiates the control to start the remote operation”), first information indicating whether a current state of the vehicle is the autonomous driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as “self-driving (with a load)”, “self-driving (without a load”)”), second information indicating whether a current state of the vehicle is the remote driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as …“being remotely operated”),  and fourth information indicating whether a current state of the vehicle is a -2-Application No. 16/884,555 transitional state corresponding to a transition from the autonomous driving to the remote driving (Kobayashi, [0045] “Upon receiving the remote operation start request, vehicle detection information obtainment circuit…establishes a connection channel with autonomous driving control apparatus…of autonomous vehicle..to be remotely operated”), wherein the fourth information is output after the third information (Kobayashi, [0045] “Upon receiving the remote operation start request”), and the fourth information is output based on a request by the vehicle to initiate a transition to remote driving (Kobayashi, [0055] “When the remote operator performs the control to start the remote operation…the remote operation starts…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”).

Kobayashi does not teach third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state.  However, Maeda teaches this limitation (Maeda, Fig 7 shows autonomous to remote transitional state, [0084] “confirm the advance instruction of the traffic guide…at the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).

Regarding Claim 2, Kobayashi teaches the vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”) of claim 1.  Kobayashi does not teach wherein: the transitional state corresponds to a period of time from a start to an end of control performed in the vehicle to transition from the autonomous driving state to the remote driving state; and the processor is configured to switch from identifiably outputting the autonomous driving state to identifiably outputting the transitional state in conjunction with commencement of control of the transition. However, Maeda teaches these limitations.

Maeda teaches the transitional state corresponds to a period of time from a start to an end of control performed in the vehicle to transition from the autonomous driving state to the remote driving state (Maeda, Fig 7 shows autonomous to remote transitional state period of time, [0084] “the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state); and the processor is configured to switch from identifiably outputting the autonomous driving state to identifiably outputting the transitional state in conjunction with commencement of control of the transition (Maeda, Fig 7 shows autonomous to remote transitional state period of time, [0084] “the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include the transitional state corresponds to a period of time from a start to an end of control performed in the vehicle to transition from the autonomous driving state to the remote driving state; and the processor is configured to switch from identifiably outputting the autonomous driving state to identifiably outputting the transitional state in conjunction with commencement of control of the transition as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106])

Regarding Claim 3, Kobayashi teaches the vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”) of claim 1.  Kobayashi does not teach wherein: the transition from the autonomous driving state to the remote driving state is scheduled; the transitional state includes a period of time from when the transition from the autonomous driving state to the remote driving state becomes imminent until commencement of the transition; and the processor is configured to switch from identifiably outputting information indicating the autonomous driving state to identifiably outputting information indicating the transitional state when the transition has become imminent.  However, Maeda teaches these limitations.

Maeda teaches the transition from the autonomous driving state to the remote driving state is scheduled (Maeda, [0077] “the control device…determines that the autonomous movement cannot be continued in the future during the autonomous movement and switches to the remote control in advance”); the transitional state includes a period of time from when the transition from the autonomous driving state to the remote driving state becomes imminent until commencement of the transition (Maeda, Fig 7 shows autonomous to remote transitional state period of time,  [0077] “FIG. 7 is a…example of an operation in which the control device…determines that the autonomous movement cannot be continued in the future during the autonomous movement and switches to the remote control in advance”); and the processor is configured to switch from identifiably outputting information indicating the autonomous driving state to identifiably outputting information indicating the transitional state when the transition has become imminent (Maeda, Fig 7 shows autonomous to remote transitional state period of time,  [0077] “FIG. 7 is a…example of an operation in which the control device…determines that the autonomous movement cannot be continued in the future during the autonomous movement and switches to the remote control in advance”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include the transition from the autonomous driving state to the remote driving state is scheduled; the transitional state includes a period of time from when the transition from the autonomous driving state to the remote driving state becomes imminent until commencement of the transition; and the processor is configured to switch from identifiably outputting information indicating the autonomous driving state to identifiably outputting information indicating the transitional state when the transition has become imminent as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).

Regarding Claim 4, Kobayashi teaches the vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”) of claim 1.  Kobayashi does not teach wherein the processor is configured to identifiably output information indicating the autonomous driving state and the transitional state using mutually different notification modes, the notification of the transitional state being emphasized more than the notification of the autonomous driving -3-Application No. 16/884,555 state.  However, Maeda teaches these limitations.

Maeda teaches the processor is configured to identifiably output information indicating the autonomous driving state and the transitional state using mutually different notification modes Maeda, Fig 7 shows autonomous and transitional modes as mutually different,  [0077] “FIG. 7 is a…example of an operation in which the control device…determines that the autonomous movement cannot be continued in the future during the autonomous movement and switches to the remote control in advance”), the notification of the transitional state being emphasized more than the notification of the autonomous driving -3-Application No. 16/884,555 state (Kobayashi, [0083] “When the stationary obstacle…and the traffic guide…are detected and the control device…determines that the autonomous movement continuation of the vehicle…is not allowed, the control device…instructs the in-vehicle control device…to decelerate via the in-vehicle communication device…and requests switching from the autonomous movement to the remote control”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include the processor is configured to identifiably output information indicating the autonomous driving state and the transitional state using mutually different notification modes, the notification of the transitional state being emphasized more than the notification of the autonomous driving -3-Application No. 16/884,555 state as  taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).

Regarding Claim 14, Kobayashi teaches vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”), comprising: a memory (Kobayashi, [0044] “program may be stored in a non-transitory recording medium”); and a processor that is connected to the memory (Kobayashi, [0027] “As the hardware resource, a processor”), the processor being configured to: receive remote operation information for operating a vehicle (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command“) and from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Kobayashi, [0028] “various kinds of detection data obtained by sensor…and various kinds of information externally collected…control circuit…recognizes the circumstances of the user vehicle and the area surrounding the user vehicle”), generate a travel plan for the vehicle based on the peripheral information (Kobayashi, 0028] “on the basis of various kinds of detection data obtained by sensor…and various kinds of information externally collected…Control circuit…applies various parameters indicating the recognized circumstances to the autonomous driving algorithm and determines an action of autonomous vehicle”), control autonomous driving in which the vehicle travels in accordance with the travel plan (Kobayashi, 0028] “In accordance with a predetermined autonomous driving algorithm, control circuit, control circuit…causes autonomous vehicle…to autonomously travel…On the basis of the determined action, control circuit…controls actuator”), and control remote driving in which the vehicle travels in accordance with instructions that are received (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command received from remote-operation apparatus”), and output, to an operator of the vehicle (Kobayashi, [0046] “When a remote operator sees the message and initiates the control to start the remote operation”), first information indicating whether a current state of the vehicle is the autonomous driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as “self-driving (with a load)”, “self-driving (without a load”)”), second information indicating whether a current state of the vehicle is the remote driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as …“being remotely operated”),  and fourth information indicating whether a current state of the vehicle is a -2-Application No. 16/884,555 transitional state corresponding to a transition from the autonomous driving to the remote driving (Kobayashi, [0045] “Upon receiving the remote operation start request, vehicle detection information obtainment circuit…establishes a connection channel with autonomous driving control apparatus…of autonomous vehicle…to be remotely operated”), wherein the fourth information is output after the third information (Kobayashi, [0045] “Upon receiving the remote operation start request”), and the fourth information is output based on a request by the vehicle to initiate a transition to remote driving (Kobayashi, [0055] “When the remote operator performs the control to start the remote operation…the remote operation starts…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”), and the fourth information starts when a command to start controlling the vehicle for transition to remote control is acquired (Kobayashi, [0055] “the remote operation starts…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”).

Kobayashi does not teach third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state.  However, Maeda teaches this limitation (Maeda, Fig 7 shows autonomous to remote transitional state, [0084] “confirm the advance instruction of the traffic guide…at the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).


Regarding Claim 15, Kobayashi teaches vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”), comprising: a memory (Kobayashi, [0044] “program may be stored in a non-transitory recording medium”); and a processor that is connected to the memory (Kobayashi, [0027] “As the hardware resource, a processor”), the processor being configured to: receive remote operation information for operating a vehicle (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command“) and from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Kobayashi, [0028] “various kinds of detection data obtained by sensor…and various kinds of information externally collected…control circuit…recognizes the circumstances of the user vehicle and the area surrounding the user vehicle”), generate a travel plan for the vehicle based on the peripheral information (Kobayashi, 0028] “on the basis of various kinds of detection data obtained by sensor…and various kinds of information externally collected…Control circuit…applies various parameters indicating the recognized circumstances to the autonomous driving algorithm and determines an action of autonomous vehicle”), control autonomous driving in which the vehicle travels in accordance with the travel plan (Kobayashi, 0028] “In accordance with a predetermined autonomous driving algorithm, control circuit, control circuit…causes autonomous vehicle…to autonomously travel…On the basis of the determined action, control circuit…controls actuator”), and control remote driving in which the vehicle travels in accordance with instructions that are received (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command received from remote-operation apparatus”), and output, to an operator of the vehicle (Kobayashi, [0046] “When a remote operator sees the message and initiates the control to start the remote operation”), first information indicating whether a current state of the vehicle is the autonomous driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as “self-driving (with a load)”, “self-driving (without a load”)”), second information indicating whether a current state of the vehicle is the remote driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as …“being remotely operated”),  and fourth information indicating whether a current state of the vehicle is a -2-Application No. 16/884,555 transitional state corresponding to a transition from the autonomous driving to the remote driving (Kobayashi, [0045] “Upon receiving the remote operation start request, vehicle detection information obtainment circuit…establishes a connection channel with autonomous driving control apparatus…of autonomous vehicle…to be remotely operated”), wherein the fourth information is output after the third information (Kobayashi, [0045] “Upon receiving the remote operation start request”), and the fourth information is output based on a request by the vehicle to initiate a transition to remote driving (Kobayashi, [0055] “When the remote operator performs the control to start the remote operation…the remote operation starts…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”), and in the transitional state, the processor is configured to verify that the processor is in good communication with an operation device that sends instructions to the vehicle (Kobayashi, [0055] “Image generation circuit…causes display…to display an image indicating readiness for starting the remote operation…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”,  [0057] “Control command generation circuit…generates a control command including the calculated operation amount for the subject vehicle, and transmits the control command to autonomous driving control apparatus…of the subject vehicle via the network…The processing…is repeatedly performed in a predetermined cycle (for example, the cycle of 10 milliseconds)…until remote operation request obtainment circuit…receives the remote operation end request from traffic management apparatus”).
Kobayashi does not teach third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state.  However, Maeda teaches this limitation (Maeda, Fig 7 shows autonomous to remote transitional state, [0084] “confirm the advance instruction of the traffic guide…at the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).
Regarding Claim 16, Kobayashi teaches vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”), comprising: a memory (Kobayashi, “[0044] program may be stored in a non-transitory recording medium”); and a processor that is connected to the memory (Kobayashi, [0027] “As the hardware resource, a processor”), the processor being configured to: receive remote operation information for operating a vehicle (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command“) and from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Kobayashi, [0028] “various kinds of detection data obtained by sensor…and various kinds of information externally collected…control circuit…recognizes the circumstances of the user vehicle and the area surrounding the user vehicle”), generate a travel plan for the vehicle based on the peripheral information (Kobayashi, 0028] “on the basis of various kinds of detection data obtained by sensor…and various kinds of information externally collected…Control circuit…applies various parameters indicating the recognized circumstances to the autonomous driving algorithm and determines an action of autonomous vehicle”), control autonomous driving in which the vehicle travels in accordance with the travel plan (Kobayashi, 0028] “In accordance with a predetermined autonomous driving algorithm, control circuit, control circuit…causes autonomous vehicle…to autonomously travel…On the basis of the determined action, control circuit…controls actuator”), and control remote driving in which the vehicle travels in accordance with instructions that are received (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command received from remote-operation apparatus”), and output, to an operator of the vehicle (Kobayashi, [0046] “When a remote operator sees the message and initiates the control to start the remote operation”), first information indicating whether a current state of the vehicle is the autonomous driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as “self-driving (with a load)”, “self-driving (without a load”)”), second information indicating whether a current state of the vehicle is the remote driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as …“being remotely operated”),  and fourth information indicating whether a current state of the vehicle is a -2-Application No. 16/884,555 transitional state corresponding to a transition from the autonomous driving to the remote driving (Kobayashi, [0045] “Upon receiving the remote operation start request, vehicle detection information obtainment circuit…establishes a connection channel with autonomous driving control apparatus…of autonomous vehicle…to be remotely operated”), wherein the fourth information is output after the third information (Kobayashi, [0045] “Upon receiving the remote operation start request”), and the fourth information is output based on a request by the vehicle to initiate a transition to remote driving (Kobayashi, [0055] “When the remote operator performs the control to start the remote operation…the remote operation starts…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”), the processor is configured to monitor that the vehicle is running normally with remote control (Kobayashi, [0032] “Control circuit…transmits the status information to traffic management apparatus…via the network regularly or upon a change in the status”).
Kobayashi does not teach third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state.  However, Maeda teaches this limitation (Maeda, Fig 7 shows autonomous to remote transitional state, [0084] “confirm the advance instruction of the traffic guide…at the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20190317491 A1) in view of Maeda et al. (US 20210197808 A1) in further view of Kim et al. (US 20210331709 A1).
Regarding Claim 5, Kobayashi teaches vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”) of claim 1.  Kobayashi does not teach further comprising at least one of a display or a speaker inside the vehicle, wherein the processor is configured to identifiably output the autonomous driving state and the transitional state by way of the display or the speaker in response to a request by an occupant inside the vehicle.  However, Kim teaches these limitations.
Kim teaches further comprising at least one of a display or a speaker inside the vehicle (Kim, [0094] The display module…may be disposed on one area of a steering wheel, one area…of an instrument panel…one area of a center console”), wherein the processor is configured to identifiably output the autonomous driving state (Kim, [0253] “notification information recommending a driver to switch to autonomous driving mode or indicating an automatic change to autonomous driving mode”) and the transitional state by way of the display or the speaker in response to a request by an occupant inside the vehicle (Kim, [0253] “the driving mode is changed according to what the driver selects after seeing the notification information or according to an automatic change “).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include comprising at least one of a display or a speaker inside the vehicle, wherein the processor is configured to identifiably output the autonomous driving state and the transitional state by way of the display or the speaker in response to a request by an occupant inside the vehicle as taught by Kim in order to change the driving mode based on “information on situations around the vehicle…according to the stress level for the road section where the vehicle…is currently located” (Kim, [0248]).
Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20190317491 A1) in view of Maeda et al. (US 20210197808 A1) in further view of Du et al. (US 20200174471 A1).
Regarding Claim 7, Kobayashi teaches the vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”) of claim 1.  Kobayashi does not teach wherein the processor is configured to transmit information relating to the autonomous driving state or the transitional state to another vehicle in a peripheral area of the vehicle.  However, Du teaches this limitation (Du, [0049] “Collaboration enabling module determines that other vehicles are in close proximity to the host vehicle and/or the other vehicles are autonomous vehicles capable of sharing state information, then collaboration between the host vehicle and the other vehicles is enabled”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include the processor is configured to transmit information relating to the autonomous driving state or the transitional state to another vehicle in a peripheral area of the vehicle as taught by Du in order to “exchange of signals for making path decisions (Du, [0049]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 20190317491 A1) in view of Maeda et al. (US 20210197808 A1) in further view of Okumura et al. (US 20160139594 A1).
Regarding Claim 13, Kobayashi teaches a vehicle controller device (Kobayashi, [0027] “Autonomous driving control apparatus…includes control circuit”), comprising: a memory (Kobayashi, “[0044] program may be stored in a non-transitory recording medium”); and a processor that is connected to the memory (Kobayashi, [0027] “As the hardware resource, a processor”), the processor being configured to: receive remote operation information for operating a vehicle (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command“) and from external to the vehicle acquire peripheral information regarding a periphery of the vehicle from external sensors (Kobayashi, [0028] “various kinds of detection data obtained by sensor…and various kinds of information externally collected…control circuit…recognizes the circumstances of the user vehicle and the area surrounding the user vehicle”), generate a travel plan for the vehicle based on the peripheral information (Kobayashi, 0028] “on the basis of various kinds of detection data obtained by sensor…and various kinds of information externally collected…Control circuit…applies various parameters indicating the recognized circumstances to the autonomous driving algorithm and determines an action of autonomous vehicle”), control autonomous driving in which the vehicle travels in accordance with the travel plan (Kobayashi, 0028] “In accordance with a predetermined autonomous driving algorithm, control circuit, control circuit…causes autonomous vehicle…to autonomously travel…On the basis of the determined action, control circuit…controls actuator”), and control remote driving in which the vehicle travels in accordance with instructions that are received (Kobayashi, [0033] “control circuit…transmits various kinds of information such as vehicle speed information and obstacle detection information to remote-operation apparatus…controls actuator…in accordance with a control command received from remote-operation apparatus”), and identifiably output, to an operator of the vehicle (Kobayashi, [0046] “When a remote operator sees the message and initiates the control to start the remote operation”), first information indicating whether a current state of the vehicle is the autonomous driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as “self-driving (with a load)”, “self-driving (without a load”)”), second information indicating whether a current state of the vehicle is the -4-Application No. 16/884,555 remote driving (Kobayashi, [0030] “The status information includes position information and a current status of autonomous vehicle…The status is classified, for example, as …“being remotely operated”), and fourth information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving (Kobayashi, [0045] “Upon receiving the remote operation start request, vehicle detection information obtainment circuit…establishes a connection channel with autonomous driving control apparatus…of autonomous vehicle…to be remotely operated”), wherein the fourth information is output after the third information (Kobayashi, [0045] “Upon receiving the remote operation start request”). 
and the fourth information is output based on a request by the vehicle to initiate a transition to remote driving  (Kobayashi, [0055] “When the remote operator performs the control to start the remote operation…the remote operation starts…at the time of the start of the remote operation, a remote operation start signal is transmitted to traffic management apparatus”).

Kobayashi does not teach third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state.  However, Maeda teaches this limitation (Maeda, Fig 7 shows autonomous to remote transitional state, [0084] “confirm the advance instruction of the traffic guide…at the stage of switching to the remote control”; Examiner interprets “at the stage of switching” as reading on transitional state).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include third information indicating whether a current state of the vehicle is a transitional state corresponding to a transition from the autonomous driving to the remote driving state as taught by Maeda in order to determine “the continuation of the autonomous movement may be adversely affected, the control device…needs to determine that the autonomous movement continuation is not allowed and switch from the autonomous movement to the remote control” (Maeda, [0106]).

Kobayashi also does not teach output in a manner that more strongly encourages an occupant's attention than the third information. However, Okumura teaches this limitation (Okumura, [0033] “the driver can be prompted and/or asked…using the interactive display, the audio system, or other vehicle interfaces…to confirm or approve granting control to the remote operator. If the driver responds affirmatively and elects to initiate remote operation mode…control of the vehicle…can pass to the remote operator”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to include output in a manner that more strongly encourages an occupant's attention than the third information as taught by Okumura so that remote control is provided in an “unexpected driving environment to provide guidance to their respective autonomous operation systems” (Okumura, [0038]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cronin et al. (US 20180203455 A1) discloses transmit information relating to the driving state or the transitional state (Cronin [0189] “driving mode setting information the autonomous vehicle…may change a driving mode to a manual driving mode and may travel in the manual driving switch area”).
Enthaler et al. (US 20180072315 A1) discloses transmit information relating to the driving state or the transitional state to the user (Enthaler, [0021] “the user of the motor vehicle may be informed that a change from the autonomous operating mode to the manual operating mode is necessary at a defined distance from or upon reaching the route section and that the user of the vehicle must thus take over the control of the motor vehicle”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662      

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662